Title: To Thomas Jefferson from Robert Maxwell, 17 July 1801
From: Maxwell, Robert
To: Jefferson, Thomas


               
                  Dear sir
                  State of DelawareMiddletown 17th July 1801.
               
               I took the liberty of writing, & inclosing to you, the 15 May past, five letters, & the copys of letters that passed between the post Master Genrl., & myself, in Winter of 1798, during the reign of Terror, & proscription: at which time I was dismisse’d by him from Holding the post office in this place, without any cause as I am bold to assert, & could not bring him to assign the reasons for his conduct, as the letters would shew, & having just learnt by Mr. Rodney, that; the package has never reached you, I again use the freedom of sending you a copy of that letter, with a certificate from the post Master of this place that it was sent on—
               There must be some improper, conduct in that department, if they dare to embezzel when directed to the chief majistrate, what are those in inferior stations to expect—
               I would just remark that two things might have led to suspicion, of the contents, first my hand writing was well known, secondly the post mark of this place—Our rout is very direct to Washington, being only 25 Miles from Wilmington, to which place, I take this to have mailed, & even indorsed to prevent suspicion—
               I have no copys of the letters alluded to, but if you think the subject worthy your notice—could procure satisfactory Testimony of the impartial manner in which I did the business—Nay further, I would be willing they should now make their charge publickly, & I will at this distance of time, engage to refute them—Bradly has said I suppose for H— that I was not dismissed on account of Politicks, I would be glad he’d assign the cause—
               With due respect, Your Obdt. Servt.
               
                  
                     Robt. Maxwell
                  
               
            